Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 10-15 of U.S. Patent No. 11,378,913 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the current claims.
With regard to claim 1: Patent claim 1 includes an image forming apparatus comprising an apparatus body; a toner cartridge attachable to the apparatus body; a replaceable part detachably attachable to the apparatus body for use with the toner cartridge in an image formation, the replaceable part including a replaceable part memory; an apparatus body memory storing life information indicating remaining life of the replaceable part attached to the apparatus body; and a controller.  
In the Patent claim the replaceable part memory includes “extended-use allowance-and-restriction information” which falls within the scope of the currently claimed storage of “information”.  In the Patent claim the controller determines whether to allow or restrict extended use of the replaceable part based upon the “extended-use allowance-and-restriction” information indicating that extended-use is allowed or prohibited, which falls within the scope of the currently claimed determining “based on the information stored in the replaceable part memory”.  
With regard to claims 2-5: These claims correspond to Patent claims 2-5.
With regard to claim 6: This claim corresponds to Patent claim 8.
With regard to claims 7-9: This claim corresponds to Patent claims 10-12.
With regard to claim 10: Patent claim 13 includes an image forming system which comprises an image forming apparatus and a communication device configured to communicate with the image forming apparatus via a network.  The image forming apparatus of the Patent claim comprising an apparatus body; a toner cartridge attachable to the apparatus body; a replaceable part detachably attachable to the apparatus body for use with the toner cartridge in an image formation, the replaceable part including a replaceable part memory; an apparatus body memory storing life information indicating remaining life of the replaceable part attached to the apparatus body; a controller; and a communication interface configured to be controlled and used by the controller to communicate with the communication device via the network.  
In the Patent claim the replaceable part memory includes “extended-use allowance-and-restriction information” which falls within the scope of the currently claimed storage of “information”.  In the Patent claim the controller determines whether to allow or restrict extended use of the replaceable part based upon the “extended-use allowance-and-restriction” information indicating that extended-use is allowed or prohibited, which falls within the scope of the currently claimed determining “based on the information stored in the replaceable part memory”.  
With regard to claim 11: Patent claim 14 includes a method for controlling an image forming apparatus which has a toner cartridge and a replaceable part to use with the toner cartridge in an image-formation, the method comprising storing in an apparatus body memory life information indicating remaining life of the replaceable part attached to the apparatus body; and determining whether restricting an extended use of the replaceable part or allowing the extended use of the replaceable part. 
In the Patent claim the replaceable part has “extended-use allowance-and-restriction information” previously assigned to it, which falls within the scope of the currently claimed assignment of “information”.  In the Patent claim the determination of whether to allow or restrict extended use of the replaceable part is based upon the “extended-use allowance-and-restriction” information indicating that extended-use is allowed or prohibited, which falls within the scope of the currently claimed determining “based on the information” previously assigned to the replaceable part.  
With regard to claim 12: Patent claim 15 includes a non-transitory storage medium storing a set of program instructions installed on and executed by a computer for controlling an image forming apparatus, the image forming apparatus comprising a toner cartridge and a replaceable part to use with the toner cartridge in an image-formation, the set of program instructions comprising: storing in the apparatus body memory life information indicating remaining life of the replaceable part attached to the apparatus body; and method comprising storing in an apparatus body memory life information indicating remaining life of the replaceable part attached to the apparatus body; and determining whether restricting an extended use of the replaceable part or allowing the extended use of the replaceable part. 
In the Patent claim the replaceable part has “extended-use allowance-and-restriction information” previously assigned to it, which falls within the scope of the currently claimed assignment of “information”.  In the Patent claim the determination of whether to allow or restrict extended use of the replaceable part is based upon the “extended-use allowance-and-restriction” information indicating that extended-use is allowed or prohibited, which falls within the scope of the currently claimed determining “based on the information” previously assigned to the replaceable part.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 10: The claim recites the limitation “a communication interface configured to be controlled and used by the controller to communicate with the communication device via the network” in a portion of the claim.  This limitation lacks antecedent basis in the claim as written because the claim does not indicate the presence of “a controller” before the limitation, making it potentially unclear which controller is being referred to be the limitation.  
The examiner suggests amending the claim to insert “a controller” between the end of the “apparatus body memory” limitation and before the “communication interface” limitation, and amending the limitation following the “communication interface” limitation to begin with “the controller configured to”.  This would make it clear that the same controller controls the communication interface and determines as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moodie et al (US Patent 7,526,215 B2) in view of Lee (US PGPub 2022-0197991 A1).
With regard to claim 1: Moodie discloses an image forming apparatus which comprises an apparatus body, a toner cartridge and other replaceable parts for use with the toner cartridge in an image formation operation, the toner cartridge and replaceable part(s) being detachably attachable to the apparatus body (see column 6 lines 36-49 indicating that the printer can incorporate a number of customer replaceable units, or CRU, and column 4 lines 52-65 indicating that “toner cartridges” are included in the term CRU).  The replaceable part includes a replaceable part member storing information therein, see column 8 line 29 through column 9 line 17 discussing the incorporation of CRU monitors (CRUMs) into the CRUs and the memory included with the CRUMs.  Moodie also includes an apparatus body memory 12 which stores life information indicating remaining life of the replaceable part attached to the apparatus body (see column 10 lines 33-51 noting at least temporary storage of EOL information in memory 12) and a controller 10 which is configured to determine whether restricting an extended use of the replaceable part of allowing the extended use of the replaceable part is allowed, the extended use being defined as use of the replaceable part even after the replaceable part exceeds the remaining life indicated by the life information stored in the apparatus body memory.  In Moodie this extended use is termed “reserve life”, and refers to operation of the RCU past the normal end of life (EOL) of the component while a replacement unit is being procured, see column 12 line 14 through column 13 line 17.  
The reserve life of Moodie is accessed in response to the controller determining that a password matching certain conditions has been input, see column 9 lines 18-57.  It is unclear whether this password is in based upon the information which is stored on the CRUM memory, although column 9 lines 44-47 does indicate that the password can be generated based on “a numerical code assigned to the replacement module”, among other things.
It is known to use stored serial numbers of device’s components to generate a unique password for that particular device.  Lee teaches in ¶0021-0028 use of such a method in a printer, discussing in ¶0027 the generation of a device-specific password from identification numbers of subcomponents of the device.  Lee indicates that this improves security as each device will have a unique password. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to have based the password in Moodie at least in part upon information from the CRUM memory in order to allow for the creation of unique passwords that will prevent reuse across multiple machines or passwords which could be tied to specific modules, so that the password authorizing reserve life operation of one CRU does not also allow reserve life operation of another. 

With regard to claims 2-3: Moodie indicates that the replaceable part may be any of a number of components in a printing device, noting in column 4 lines 60-62 and column 4 lines 52-65 that any wear item in a printer.  In the art of electrophotography photoreceptor drums and transfer units are known to have an expected lifetime after which they will require replacement, and a person having ordinary skill in the art before the time of filing would have found it obvious for such units to be included in the list of possible CRUs of Moodie.

With regard to claim 6: Moodie discloses that the controller is configured to update the life information stored in the apparatus body memory in accordance with use of the replaceable part and determine whether the updated life information exceeds a first threshold value, the first threshold value indicating an end state of the replaceable part in which the replaceable part should be replaced.  Moodie discloses this in column 9 lines 8-33 discussing how the CPU tracks usage information and increments memory counters corresponding to that usage, and column 12 lines 19-28 discussing how the controller compares the counters to the “end of life value” which corresponds to the claimed first threshold.  The controller of Moodie then, in a case where the controller determines that the life information exceeds the first threshold, determines where to restrict the extended use of the replaceable part (in the case when no password is input to allow reserve life use) or allow extended use of the replaceable part (once the password is input, the printer can operate for a limited period past the end of life of the CRU, see column 12 lines 46-62).

With regard to claim 9: The toner cartridge of Moodie is discussed as being a CRU, and thus the disclosure of Moodie with regard to the inclusion of a CRUM memory with corresponding stored life information which Is transferred to the controller memory during operation to increment the usage counters and determine when usage has exceeded a predetermined threshold value. Of note is that Moodie discloses that multiple CRUs can be subject to life monitoring and reserve life operation, see column 13 lines 18-26, which further indicates towards the toner cartridge having a CRUM memory and end of life monitoring.

With regard to claim 10: Moodie discloses an image forming system which comprises an image forming apparatus (a printer) and a communication device configured to communicate with the image forming apparatus via a network (see column 12 lines 9-13 indicating the presence of a remote networked device which receives CRU orders from the networked printer, this remote device is the claimed “communication device”).  The image forming apparatus of Moodie comprises an apparatus body, a toner cartridge and other replaceable parts for use with the toner cartridge in an image formation operation, the toner cartridge and replaceable part(s) being detachably attachable to the apparatus body (see column 6 lines 36-49 indicating that the printer can incorporate a number of customer replaceable units, or CRU, and column 4 lines 52-65 indicating that “toner cartridges” are included in the term CRU).  The replaceable part includes a replaceable part member storing information therein, see column 8 line 29 through column 9 line 17 discussing the incorporation of CRU monitors (CRUMs) into the CRUs and the memory included with the CRUMs.  Moodie also includes an apparatus body memory 12 which stores life information indicating remaining life of the replaceable part attached to the apparatus body (see column 10 lines 33-51 noting at least temporary storage of EOL information in memory 12) and a controller 10 which is configured to determine whether restricting an extended use of the replaceable part of allowing the extended use of the replaceable part is allowed, the extended use being defined as use of the replaceable part even after the replaceable part exceeds the remaining life indicated by the life information stored in the apparatus body memory.  In Moodie this extended use is termed “reserve life”, and refers to operation of the RCU past the normal end of life (EOL) of the component while a replacement unit is being procured, see column 12 line 14 through column 13 line 17.  The image forming apparatus further includes a communication interface configured to be controlled and used by the controller to communicate with the communication device via the network to order a new replacement part, see column 12 lines 9-13.
The reserve life of Moodie is accessed in response to the controller determining that a password matching certain conditions has been input, see column 9 lines 18-57.  It is unclear whether this password is in based upon the information which is stored on the CRUM memory, although column 9 lines 44-47 does indicate that the password can be generated based on “a numerical code assigned to the replacement module”, among other things.
It is known to use stored serial numbers of device’s components to generate a unique password for that particular device.  Lee teaches in ¶0021-0028 use of such a method in a printer, discussing in ¶0027 the generation of a device-specific password from identification numbers of subcomponents of the device.  Lee indicates that this improves security as each device will have a unique password. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to have based the password in Moodie at least in part upon information from the CRUM memory in order to allow for the creation of unique passwords that will prevent reuse across multiple machines or passwords which could be tied to specific modules, so that the password authorizing reserve life operation of one CRU does not also allow reserve life operation of another. 

With regard to claims 11-12: The apparatus of Moodie in view of Lee as described in the rejections of claims 1 and 10 above executes a method of controlling the image forming apparatus during operation of the apparatus, the method comprising the replaceable part being previously assigned information (the end of life value stored in the CRUM memory), storage of life information in the memory of the apparatus body (during tracking of and incrementing the usage counters); and determining whether to restrict or extend use of the replaceable part based on the information and the life information.  This method is performed by program instructions stored on a non-transitory computer readable medium as noted in column 13 line 62 through column 14 line 25.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moodie and Lee in further view of Asakimori et al (US PGPub 2009/0089076 A1).
With regard to claims 4 and 7-8: Moodie does disclose in column 12 lines 9-13 the inclusion of a communication interface configured to be controlled and used by the controller to communicate with a remote communication device via a network to execute an optional automatic ordering mode in which the communication interface transmits order information to the remote communication device to order a new replaceable part based on the life information.  While this automatic ordering can be reasonably considered to be a subscription mode Moodie does not go into any detail regarding the processing associated with that operational mode and thus cannot be considered as disclosing that the mode can be selectively set to one of a subscription mode and a normal mode, with the controller being configured to perform processes in accordance with the set operating mode.  Moodie does indicate that an additional threshold can exist indicating that the CRU is in a near-end-of-life state in order to adjust the notification timing such that sufficient time is given for the replacement CRU to be delivered to the user, see column 13 lines 43-61.
Asakimori teaches incorporation of a replacement component management system in an image formation apparatus.  The system includes setting the controller of the device into either an automatic ordering mode or a normal operation mode (where the user is warned of impending expiration and prompted to order), see ¶0140 and ¶0278 and Figures 37A-C showing the screen in which automatic purchase of selected CRUs nearing end of life can be toggled on or off. Asakimori also allows for modification of the threshold at which ordering preformed.  This is taught as enabling the image forming apparatus to be configured in a manner most suitable to the manner in which the user intends to operate the device, see ¶0304.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the image forming apparatus of Moodie to implement the selectable automatic (subscription) ordering configuration of Asakimori in order to let a user of the apparatus decide whether to use automatic ordering of replacement CRUs.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not teach a configuration in which restricted use of another replaceable part is dependent upon whether the toner cartridge memory indicates that the toner cartridge is a normal toner cartridge or a contracted toner cartridge.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852